Citation Nr: 0530674	
Decision Date: 11/15/05    Archive Date: 11/30/05

DOCKET NO.  05-06 664A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation based on aid and 
attendance (A&A).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel




INTRODUCTION

The veteran served on active duty from December 1941 to 
December 1942 and from September 1945 to February 1946.

This appeal arose from an August 2004 rating decision of the 
Manila, Republic of the Philippines, Department of Veterans' 
Affairs (VA), Regional Office (RO), which denied entitlement 
to special monthly compensation (SMC) based on A&A and due to 
housebound status.  In November 2004, the RO contacted the 
veteran and he agreed to withdraw the claim for SMC due to 
housebound status.  


FINDINGS OF FACT

1.  The veteran is service-connected for the following: 
corneal opacity of the right eye (40 percent disabling); 
hypertensive arteriosclerotic heart disease (30 percent 
disabling); peripheral neuropathy of the right upper 
extremity (10 percent disabling); peripheral neuropathy of 
the left upper extremity (10 percent disabling); peripheral 
neuropathy of the right lower extremity (10 percent 
disabling); and peripheral neuropathy of the left lower 
extremity (10 percent disabling).

2.  The veteran's service-connected disabilities have not 
resulted in anatomical loss or loss of use of both feet, one 
hand and one foot, or blindness in both eyes, nor have they 
rendered him permanently bedridden.

3.  The veteran's service-connected disabilities do not 
result in such helplessness as to require the regular aid and 
attendance of another.


CONCLUSION OF LAW

The criteria for special monthly compensation based on A&A 
have not been met.  38 U.S.C.A. §§ 1114(l), 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350(b), 3.352(a) 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary matters

The Veteran's Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  This has been codified at 
38 U.S.C.A. §§ 5103(a) and 5103A (West 2002).  The regulation 
implementing the statute can be found at 38 C.F.R. § 3.159.  
These laws require that, upon the receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and the claimant' s representative, if 
any, of any information, and any medical or lay evidence, not 
previously of record, that is necessary to substantiate the 
claim.  This notice shall indicate which portion of the 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, is to be obtained by VA 
on behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).  VA will also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. § 3.159(b).  
VA must make reasonable efforts to assist the claimant in 
obtaining the relevant evidence, except that VA is not 
required to assist if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(1) and (2) (West 2002); 38 C.F.R. 
§ 3.159(c).  

VA must make reasonable efforts to obtain records identified 
by the claimant and which the claimant has authorized VA to 
obtain.  If VA is unable to obtain these records, VA must 
notify the claimant of the records that could not be 
obtained, briefly explain the efforts made to obtain them, 
and describe any further actions VA will take with respect to 
the claim.  38 U.S.C.A. § 5103A(b)(1) and (2) (West 2002);  
38 C.F.R. § 3.159(c)(1) (2005).  If VA is attempting to 
obtain records from a Federal department or agency, the 
effort to obtain them will continue until the records have 
been obtained unless it is reasonably certain that such 
records do not exist or that further efforts to find them 
would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).

The veteran filed his claim for SMC based on A&A in May 2004.  
On June 10, 2004, he was sent a VCAA notice letter, which 
informed him of what evidence and information was needed to 
substantiate his claim.  He was told what information and 
evidence he should obtain and what evidence and information 
VA would obtain in his behalf.  In December 2004, he was 
provided a Supplemental statement of the case (SSOC) which 
included the provisions of 38 C.F.R. § 3.159, the regulation 
that implemented the VCAA.  This notice informed him that he 
should submit any evidence relevant to his claim.  Therefore, 
the veteran has been properly informed of the notification 
and assistance duties contained in the VCAA and its 
implementing regulation, 38 C.F.R. § 3.159.  As a 
consequence, the Board of Veterans' Appeals (Board) may 
proceed to the merits of the claim.


Applicable laws and regulations

Special monthly compensation (SMC) is a special statutory 
award that may be granted in addition to awards based on the 
schedular evaluations provided by the Diagnostic Codes in 
VA's rating schedule.  SMC and the "l" rate pursuant to 
38 U.S.C.A. § 1114(l) is warranted when there is anatomical 
loss or loss of use of both feet, one hand and one foot, 
blindness of both eyes, or when the veteran has been rendered 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  See also 38 C.F.R. § 3.350(b) 
(2005).  

Factors for A&A include that the service-connected 
disabilities cause one to be "bedridden," interfere with 
the ability to undertake activities of daily living such as 
the ability to feed or dress oneself, maintain ordinary 
cleanliness, adjust prosthetic appliances, attend to the 
wants of nature, or an inability to protect oneself from the 
hazards and dangers incident to the daily environment.  
38 C.F.R. § 3.352(a) (2005).  

Factual background and analysis

The relevant evidence of record included the report of a VA 
examination conducted in July 2001.  This noted that the 
veteran was wheelchair bound, although he could partially 
walk with a slightly to moderately impaired gait.  His right 
shoulder was slightly tender, and his muscle strength was 3/5 
in both upper and lower extremities.  He had hypoesthesia in 
the upper and lower extremities.  His right eye showed 
frequent reflex blinking, with no conjunctival injection and 
no ciliary injection.  The cornea had a 4 mm full thickness 
opacity and scar and a positive pannus formation.  The 
anterior chamber was intact.  He reported chest pain one to 
two times a week, but stated that he was able to walk around 
the house.  His blood pressure was 180/90.  There was no 
indication of heart enlargement, there was a regular rate and 
rhythm, and no murmur.  A chest x-ray showed hypertensive 
arteriosclerotic heart disease with slightly increased 
pulmonary vascular markings.  An EKG was normal.  

In June 2001, a private physician noted that the veteran was 
being treated for hypertensive cardiovascular disease and 
gouty arthritis.  In December 2002, a private physician 
stated that the veteran was being treated for cervical 
spondylosis with canal stenosis.  An accompanying MRI showed 
moderate to severe spinal canal stenosis.  It was stated that 
"[h]e is advised to have constant assistance for his daily 
activities."

In September 2002, the veteran's physician noted that he was 
being seen for hypertension, degenerative joint disease, and 
hyperlipidemia.  He also had cervical spinal stenosis.  In 
May 2004, J.C-U, M.D., noted that the veteran had been a 
patient from March 2001 to the present, being treated for 
quadriplegia secondary to cervical spine disease; 
arteriosclerotic heart disease; peptic ulcer disease; and 
Hepatitis C (secondary to a blood transfusion).  The 
physician wrote that "[a]t present, he is totally confined 
to bed and needs full assistance to perform his daily living 
activities; ie feeding, dressing and undressing."

The veteran's spouse also submitted several color photographs 
of the veteran lying in bed.  These clearly showed the 
veteran's atrophied limbs.

After a careful review of the evidence of record, it is found 
that entitlement to SMC based on A&A has not been 
established.  Initially, it is noted that the veteran had 
been scheduled for several VA examinations, to which he 
failed to report.  While VA has a duty to assist the veteran 
in the development of his claim, the veteran has a duty to 
cooperate with VA.  See Wood v. Derwinski, 1 Vet. App. 190 
(1991).  Failure to so cooperate may lead to denial of the 
claim.  See 38 C.F.R. § 3.655(a) & (b) (2005).  However, the 
Board recognizes that the veteran was most likely unable to 
report for these examinations because of his physical 
condition.  Unfortunately, his debilitating condition, namely 
cervical spondylosis with spinal stenosis and resulting 
quadriplegia, is not a service-connected disorder.  It is 
this condition that has lead to his requiring the assistance 
of another and not any of his service-connected disorders.  
There is no medical evidence of record, to include the 
private examination conducted in May 2005 and the December 
2002 and May 2004 statements by physicians, which would 
suggest that his service-connected conditions have resulted 
in the anatomical loss or loss of use of both feet, one hand 
and one foot, or blindness in both eyes.  While the veteran 
is now apparently bedridden and, based upon the medical 
statements and the examination, helpless, he has not been 
rendered so by any of his service-connected disorders.  
Therefore, SMC based on A&A must be denied.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for SMC based on A&A.



ORDER

Entitlement to SMC based on A&A is denied.



____________________________________________
GEORGE E.GUIDO JR.
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


